Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-22 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent (10712726). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent (10712726) contains every element of 1-22 of the instant application and thus obvious with respect to the claim(s) of the instant application. Claim(s) 1-22 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) . This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).
 Accordingly, absent a terminal disclaimer, claims 1-22 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Mapping:
Claim 1 of instant application and claim 1 of Patent (10712726). {Examiner has merely moved the claim limitations of the instant application and the limitations in Patent (10712726) to show the equivalency and/or obviousness}.  
Instant Application
Patent 10712726
1.  A system comprising: a monitoring apparatus configured to monitor a modeling apparatus configured to form a three-dimensional object, wherein the modeling apparatus performs forming processing of a plurality of three-dimensional objects according to a plurality of jobs; and a management system configured to communicate with the monitoring apparatus via a network, wherein the monitoring apparatus includes: an acquisition unit configured to acquire a number of layers for each job recorded in a storage unit of the modeling apparatus, wherein a number of layers for one job indicates a cumulative number of layers stacked in forming processing of the job performed by the modeling apparatus, a generation unit configured to generate a message including identification information for identifying the modeling apparatus and information indicating the acquired number of layers for each job, and a transmission unit configured to transmit the generated message to the management system, and wherein the management system receives the message from the monitoring apparatus and stores the identification information and the information indicating the number of layers for each job in a storage service.
1    A system comprising: a monitoring apparatus configured to monitor a modeling apparatus configured to form a three-dimensional object, wherein the modeling apparatus performs forming processing of a plurality of three-dimensional objects according to a plurality of jobs by a forming device of the modeling apparatus; and a management system configured to communicate with the monitoring apparatus via a network, wherein the monitoring apparatus includes: an acquisition unit configured to acquire a number of layers recorded in a storage unit of the modeling apparatus, wherein the number of layers indicates a cumulative number of layers stacked in the forming processing of  the plurality of three-dimensional objects corresponding to the plurality of jobs by the forming device of the modeling apparatus, a generation unit configured to generate a message including identification information for identifying the modeling apparatus and information indicating the cumulative number of layers stacked in the forming processing of the plurality of three-dimensional objects corresponding to the plurality of jobs by the forming device of the modeling apparatus, and a transmission unit configured to transmit the message generated by the generation unit to the management system as usage data of the modeling apparatus, and wherein the management system  receives the message from the monitoring apparatus  and stores the identification information and the information indicating the cumulative number of layers included in the received message in a storage  service.


The claims 1-22 of the instant application is obvious in relation to claims 1-19 of the Patent application (10712726). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

21.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

22.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443